PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,926,218
Issue Date: February 23, 2021
Application No. 16/509,071
Filing or 371(c) Date: 11 Jul 2019
Attorney Docket No. 4820.001U11
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed February 21, 2022 under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3210.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (703) 756-1814.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.


/Irvin Dingle/
Irvin Dingle     
Lead Paralegal Specialist     
Office of Petitions




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.